         Case 1:19-cr-00291-LAP Document 138 Filed 12/11/19 Page 1 of 3
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     December 11, 2019

VIA ECF
The Honorable Loretta A. Preska
United States District Judge
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

   Re: United States v. Ademola Adebogun, 19 Cr. 291-9 (LAP)

Dear Judge Preska:

       The Government writes to oppose the application for a modification of bail conditions that
would allow defendant Ademola Adebogun to travel to Nigeria and be excused from the next
scheduled conference in this matter. For the reasons outlined below, the Government opposes the
defendant’s request.

       I.      Background

        The defendant is a dual U.S. and Nigerian citizen who has traveled internationally on
several occasions during the last five years, using both United States and Nigerian passports.

        On April 23, 2019, a grand jury convened in this District returned an initial, sealed
indictment numbered 19 Cr. 291 (LAP), charging nine defendants, including the defendant, with
wire fraud conspiracy, in violation of 18 U.S.C. § 1349.

        Two days later, on April 25, 2019, the defendant was arrested pursuant to an arrest warrant
issued upon the original indictment, and he was presented in this District. The defendant was
released from custody that day upon an agreed-upon bail package that included the following
conditions: a $200,000 personal recognizance bond to be co-signed by two financially responsible
persons; travel restricted to the Eastern District of New York and Southern District of New York;
pretrial supervision as directed; a commitment to seek or maintain verifiable employment;
surrender of travel documents and no new applications for travel documents; and no contact with
co-defendants outside the presence of counsel. (ECF No. 16.)

       An initial conference was held on May 8, 2019. Since then, two superseding indictments
have been returned that have collectively added two defendants to the original wire fraud
conspiracy and one count of aggravated identity theft against two of Adebogun’s co-defendants.
(ECF Nos. 52 and 106.) The next status conference in this matter is scheduled for January 8, 2020.
         Case 1:19-cr-00291-LAP Document 138 Filed 12/11/19 Page 2 of 3

                                                                                           Page 2


       At present, the Government estimates the total loss attributable to the conspiracy to be in
excess of $3.5 million.

       II.     Discussion

       The Court should deny the defendant’s request. Title 18, United States Code, Section
1342(g) requires the Court to consider whether conditions of release would “reasonably assure”
the defendant’s appearance in Court. For the reasons explained below, the agreed-upon bail
package—which does not allow for international travel—reasonably assures the defendant’s
appearance. Amending those conditions to grant the defendant’s foreign travel request poses an
unreasonable risk of the defendant fleeing to avoid the charges pending against him.

         First, the weight of the evidence against the defendant is strong and his sentencing
exposure is substantial. Bank records, call records, and contemporaneous text message chats sent
and received by the defendant and his co-conspirators establish the defendant had a substantial
role in the conspiracy. The chats in particular show the defendant had vast knowledge of the inner-
workings of the scam, and that he assisted co-conspirators take steps to conceal their criminal
conduct from banks, including the acquisition of fake business documents. For his conduct, the
maximum sentence the defendant faces is 20 years’ imprisonment, and the Government estimates
his applicable Guidelines range for a conviction at trial is 70-87 months’ imprisonment. In short,
“[b]ecause the evidence of guilt is strong, it provides [the charged defendant] with an incentive to
flee.” United States v. Berkun, 392 F. App’x 901, 903 (2d Cir. 2010); United States v. Bellomo,
944 F. Supp. 1160, 1164 (S.D.N.Y. 1996) (denying pretrial release in part because “a defendant
facing serious potential penalties in the event of conviction is more likely to disappear if the
government’s case is strong than if an acquittal appears likely”).

         Second, assuming the Court credits the defendant’s assertion regarding the scope of his
intended activities in Nigeria, those activities do not present compelling circumstances that may
otherwise outweigh his risk of non-appearance or assure his return to the United States. For
example, the defendant is not seeking permission to travel abroad for a singular and unplanned
event, as he did in July 2019 when the Government consented to the defendant’s travel to Nigeria
for his father’s memorial service. Instead, the defendant explicitly seeks the Court’s permission
to travel abroad for the purpose of strengthening his ties to Nigeria—specifically, the Nigerian
entertainment and party promoting market—so that he can reap a profit by traveling to Nigeria to
host and promote a New Year’s Eve party he has presumably had planned for several months.
Permitting the defendant to travel in order to strengthen his standing and business relationships in
Nigeria would undermine the basis for his pre-trial release. The parties’ agreed-upon bail package
in this matter was premised on the assumption the defendant would remain within the United States
absent unique circumstances, such as a memorial service for a close family member, and no such
circumstances are present here.

       Third, the defendant has not proffered substantial ties to the United States that would
reasonably ensure his appearance in this District should he remain in Nigeria indefinitely. As
noted above, the defendant is a Nigerian citizen. He has previously traveled using a Nigerian
passport. The parties agreed at the defendant’s presentment to a bail condition requiring the
defendant to surrender his passports and not make any new applications for travel documents.
         Case 1:19-cr-00291-LAP Document 138 Filed 12/11/19 Page 3 of 3

                                                                                         Page 3


Allowing the defendant to travel to Nigeria would negate that condition. It would return the
defendant’s travel documents to him and present him with the opportunity to obtain international
travel documents from Nigerian authorities (or other, non-U.S. authorities) without the knowledge
of the Court’s pretrial services.

       For all the reasons enumerated above, the Government requests that the Court deny the
defendant’s motion requesting permission for foreign travel and to be excused from the next Court
conference.



                                            Very truly yours,

                                            GEOFFREY S. BERMAN
                                            United States Attorney


                                         by: /s/
                                             Daniel H. Wolf
                                             Assistant United States Attorney
                                             (212) 637-2337

cc:    Andrew Kessler-Cleary (by Email)
       Pretrial Services Officer
